Citation Nr: 0702325	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  03-20 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318, based the assignment of an 
effective date for a total rating based on individual 
unemployability earlier than April 4, 1995, on the basis of 
clear and unmistakable error, or whether there was an earlier 
pending claim.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  At that time, the RO denied the appellant's claim for 
dependency and indemnity compensation under 
38 U.S.C.A. § 1318, in part based on whether a September 17. 
1998, rating decision, which assigned an effective date of 
April 4, 1995, for a grant of a total rating based upon 
individual unemployability was clearly and unmistakably 
erroneous.  

The case was remanded by the Board in March 2005.  

A motion to advance the case on the Board's docket has been 
granted.  


FINDINGS OF FACT

1.	By rating decision dated in January 1979, the RO increased 
the veteran's disability evaluation to a combined 60 percent 
rating from disabilities of a common etiology, the residuals 
of a shell fragment wound of the veteran's right lower 
extremity, effective October 16, 1978.  

2.	On examination by VA in December 1978, it was noted that 
the veteran had been forced to stop working as a result of 
his low back disorder, one of the disabilities for which 
service connection was established.  

3.	In January 1979, service connection was in effect for the 
residuals of a shell fragment wound of the right lower 
extremity, rated 30 percent disabling; the residuals of an 
injury of the right foot, rated 20 percent disabling; 
degenerative spondyloarthritis of the lumbosacral spine, 
secondary to the residuals of shell fragment wound and right 
foot injury, evaluated as 20 percent disabling; the residuals 
of a shell fragment wound of the right thigh, evaluated as 10 
percent disabling; and traumatic arthritis, rated 
noncompensable.  The veteran's combined evaluation from a 
common etiology was 60 percent disabling.  

4.	Based on current interpretation of the law, a claim for a 
total rating based upon individual unemployability could be 
found to be pending, but not adjudicated, at the time of the 
January 1979 rating decision.  

5.	In 1995, the veteran reported that he had 8 years of 
education and work experience as a machine mechanic.  He 
reported that he last worked in July 1978.  

6.	The service-connected disabilities, standing alone, were 
shown at the time of the January 1979 rating decision to be 
of such severity as to effectively preclude all forms of 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.	The requirements for a total rating based on individual 
unemployability due to service-connected disabilities were met 
at the time of the veteran's pending claim in January 1979.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
4.16 (2006).

2.	Under current interpretation of the law, an effective date 
for an award of a total rating based on individual 
unemployability due to service connected disability can be 
found to be October 16, 1978.  38 U.S.C.A. § 5110(a)(b) (West 
2002); 38 C.F.R. § 3.400(o) (2006).  

3.	The appellant is entitled to dependency and indemnity 
compensation, based on the holding herein.  
38 U.S.C.A. § 1318 (West 2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in April 2005, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in (his/her) possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, No. 04-0140 (U.S. Vet. 
App. Sept. 11, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In view of the grant of dependency and indemnity 
compensation based upon 38 U.S.C.A. § 1318, the notification 
provisions outlined above are rendered moot.  

This claim arises out of circumstances surrounding the 
veteran's death on May 22, 2001.  At that time, the veteran 
was in receipt of a total rating by reason of individual 
unemployability from April 4, 1995.  This effective date was 
set in a September 1998 rating decision, which was not 
appealed by the veteran.  The appellant has, as part of this 
appeal, argued that this effective date was clearly and 
unmistakably erroneous such that she should be entitled to 
DIC benefits under the provisions of 38 U.S.C.A. § 1318.  In 
general and in pertinent part, these are awarded to the 
surviving spouse of a deceased veteran in the same manner as 
if the veteran's death were service connected if a veteran 
who dies, not as the result of the veteran's own willful 
misconduct, and who was in receipt of or entitled to receive 
(or but for the receipt of retired or retirement pay was 
entitled to receive) compensation at the time of death for a 
service-connected disability rated totally disabling if; the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death.  
38 U.S.C.A. § 1318.  

Essentially, for the appellant to succeed in her appeal, it 
must be demonstrated that the veteran's total rating based on 
individual unemployability should have or could have, by law, 
been granted for a period over 10 years prior to his death.  
As will be concluded herein, based on the most recent 
interpretation of the law, it can be held that the veteran 
was eligible for a total rating based on individual 
unemployability in October 1978 based upon a claim pending at 
that time.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  When these 
percentage standards are not met, consideration may be given 
to entitlement on an extraschedular basis, taking into 
account such factors as the extent of the service-connected 
disability, and employment and educational background.  It 
must be shown that the service-connected disability produces 
unemployability without regard to advancing age.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

For the purpose of one 60 percent disability disabilities 
resulting from common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16.  

The record shows that in October 1978 the veteran, though his 
representative, claimed service connection for arthritis of 
the lumbar spine as secondary to the residuals of the shell 
fragment wounds of the right lower extremity for which 
service connection had been established many years earlier.  
By rating decision dated in January 1979, the RO granted 
service connection for degenerative spondyloarthritis of the 
lumbosacral spine as secondary to the shell fragment wound 
residuals.  At that time, service connection was in effect 
for the residuals of a shell fragment wound of the right 
lower extremity, rated 30 percent disabling; the residuals of 
an injury of the right foot, rated 20 percent disabling; 
degenerative spondyloarthritis of the lumbosacral spine, 
secondary to the residuals of shell fragment wound and right 
foot injury, evaluated as 20 percent disabling; the residuals 
of a shell fragment wound of the right thigh, evaluated as 10 
percent disabling; and traumatic arthritis, rated 
noncompensable.  The veteran's combined evaluation from a 
common etiology was 60 percent disabling.  The RO did not 
adjudicate whether the veteran was entitled to a total rating 
by reason of individual unemployability due to service 
connected disabilities.  

On VA examination in December 1978, the veteran reported that 
he had been unable to continue working as a machine mechanic 
at a fabric mill because of his low back disorder.  

Under current operation of law, with judicial guidance, where 
a veteran meets the schedular criteria for consideration of a 
total rating based on individual unemployability due to 
service connected disabilities and there is evidence of his 
unemployability due to that disability, a claim for that 
benefit is reasonably raised.  Moreover, if the RO has failed 
to adjudicate the veteran's informally raised claim for a 
total rating based on individual unemployability due to 
service connected disability there is no final RO decision 
that could be subject to consideration of reversal on the 
basis of clear and unmistakable error.  Norris v. West, 12 
Vet. App. 413 (1999).  

On review of the current record, with the above, in mind, it 
is noted that, at the time of the January 1979 rating 
decision of the RO, the veteran met the criteria for 
consideration of an individual unemployability claim and 
there was evidence that he was unable to maintain employment 
as a result of his service connected disabilities.  As noted, 
at that time, he met the schedular provisions for the award.  
Therefore, under the law as now interpreted, it can be said 
there was a pending claim for unemployability benefits raised 
at that time.  In 1995, he reported that he had had 8 years 
of education and work experience as a machine mechanic.  He 
stated that he had last worked in July 1978.  Where the 
veteran submits a claim for a total rating, the claim may not 
be rejected without evidence that the veteran can perform 
work that is more than marginal in nature.  Colayong v. West 
12 Vet. App. 524 (1999).  Here, as in that case, the veteran 
had an 8th grade education and worked in the same occupation 
for many years.  The only evidence relating to employment was 
the notation by the VA physician that the veteran had been 
forced to leave his job due to the disability for which 
service connection was established.  A longitudinal review of 
the records disclosed that the veteran never returned to work 
and, in September 1998, his claim for a total rating based on 
individual unemployability was granted.  

After review of the record, the Board is of the opinion that 
under current operation of law, it can be held that the 
veteran's claim for a total rating based on individual 
unemployability was pending since the effective date of the 
award of service connection for arthritis of the lumbar spine 
in October 1978.  Under that legal interpretation, the claim 
remained pending until the grant of benefits in September 
1998.  Therefore, an effective date for a total rating can be 
in October 1978, well over 10 years prior to the veteran's 
death in 2001.  As such, DIC benefits under the provisions of 
38 U.S.C.A. § 1318 are granted.  

As the Board has reached this conclusion based upon the 
veteran's pending claim, the matters relating to new and 
material evidence and clear and unmistakable error are 
rendered moot.  


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
are granted, subject to the controlling regulations governing 
the payment of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


